CaSe:18-18627-JGR DOC#234 Filed:lZ/ZO/J_S Entered212/20/1817251203 Pagel Of9

Fiii in this information to identif

 

UN|TED STATES BANKRUPTCY COURT DlSTRlCT OF COLORADO

 

 

Debtor 1; Dennis K. Obduskey Case # 18-18627 JGR
First Name Middie Name Last Name

Debtor 21 Chapter 13
First Name Niiddie Name Last Name

 

Local Bankruptcy Form 3015-1.1
1st Amended Chapter 13 P|an
including Vaiuation of Coi|atera| and C|assification of Ciaims

 

Comp|ete applicable sections. This chapter 13 plan dated 12i20i2018 [monthldaylyear] supersedes aii previously filed
pians.

Notices

1.1. To Creditors: TH|S PLAN MAY MODlFY YOUR R|GHTS. if you oppose any provision of the plan you must tile a
Written objection With the bankruptcy court by the deadline fixed by the court. (Appiicabie deadlines given by
separate notice.) if you do not file a timely objectionl you will be deemed to have accepted the terms of the pian,
Which may be confirmed Without further notice or hearing. Creditors must file timely proofs of claim in order to
receive the applicable payments.

1.2 Nonstandard provisions
121 This plan contains nonstandard provisions, set out in Part 12 of the pian.
1.3. Motions for Vaiuation of Coiiaterai and Determination of Secured Status under 11 U.S.C. § 506

E This plan contains a motion for valuation of personal property collateral and determination of secured status
under 11 U.S.C. § 506. Additionai details are provided in Part 7.4 of this pian.

E The debtor is requesting a valuation of real property collateral and determination of secured status under 11
U.S.C. § 506 by separate motion. Additionai details are provided in Parts 7.3 and/or Part 7.4 of this plan.
Status of motion:

 

[iist status of motion here (i.i date filed, date granted, to be filed contemporaneous|y, etc.)]
1.4. Motions for Lien Avoidance 11 U.S.C. § 522(f)

i:l The debtor is requesting avoidance of a judicial lien or nonpossessory, non-purchase-money security interest
under 11 U.S.C. § 522(f) by separate motion. Additionai details are provided in Part 10.4 of this pian. Status of
motion:

 

[iist status of motion here (i.e. date filed, date granted, to be filed contemporaneousiy, etc.)]

Background information
2.1 Prior bankruptcies pending within one year of the petition date for this case:

 

Case Number & Chapter Discharge or Dismissa|lConversion Date
2016-17141 JGR Dismissa| 9/28/2018

2.2 Discharge: The debtor(s):
[Z| is eligible for a discharge;
OR
|:| is not eligible for a discharge and is not seeking a discharge

 

 

 

 

 

 

)
2.3 Domiciie & Exemptions:

L.B.F. 3015-1.1 (12/17) page 1
Software Copyright (c) 1996-2018 Best Case, LLC - Www.bestcase.com Best Case Bankruptcy

CaSe:18-18627-JGR DOC#234 Filed:lZ/ZO/J_S Entered212/20/1817251203 PageZ Of9

Prior states of domiciie:
within 730 days _
within 910 days _
The debtor is claiming exemptions available in the E| state of g [state] or|:| federal exemptions

2.4 Domestic Support: The debtor owes or anticipates owing a Domestic Support Obiigation as defined in 11 U.S.C.
§ 101(14A). Notice shall be provided to these parties in interest:

A. Spouse/Parent:

 

[identify]
B. Government:

 

[identify]
C. Assignee or Other:

 

[identify]

D. The Debtor has provided the Trustee with the address and phone number of the Domestic Support
Obiigation recipient, or cannot provide the address or phone number because it/they is/are not
availabie.

E. The current monthly income of the debtor, as reported on Officiai form 122C-1 or 122C-2, as applicabie, is
121 beiow, [| equal to, or[] above the applicable median income

P|an Analysis

3.1 Totai Debt Provided for under the P|an and Administrative Expenses

A. Totai Priority Ciaims (Ciass One)
1. Unpaid attorney's fees $ 2,745.00
(totai attorney's fees are estimated to be $ 4,100.00 [amount] of which
$ 1,355.00 [amount] has been prepaid)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2. Unpaid attorney's costs (estimated) $ 00.00
3. Totai taxes $ *2,868.00
(Federai $*gg [amount]; State $*2,868.00 [amount]; Other $0.00 [amount])
B. Totai of payments to cure defaults (Ciass Two) $ 0.00
C. Totai payment on secured claims (Ciass Three) $ 0.00
D. Totai of payments on unsecured claims (Ciass Four) $ *23,763.00
E. Sub-Totai _ $ *29,376.00
F- Tetei trustees eempeneatien (10%) ef debtors payments> $ M
G. Totai debt and administrative expenses $ *33,264.00
3.2 Reconciiiation with Chapter 7
A. The net property values set forth below are liquidation values rather than replacement values. The
replacement values may appear in C/ass Three of the plan.
B. Assets available to Ciass Four unsecured creditors if Chapter 7 fiied:
1. Vaiue of debtor's interest in non-exempt property $ 27,900.00
Property Vaiue Less costs of Less liens X Debtor's Less = Net Vaiue
sale interest Exemptions
604 Aipine Avenue 139,400.00 11500.00 0.00 100% 105,000.00 22,900.00
Puebio, CO 81005
Proceeds from Chap 13 5000 0 0 100% 0 5000
Trustee estimated
amount
Acorn Securities LLC 7.25 7.25 0 100% 0 0
| Totai 0.00 0.00 0 0.00 27,900
L.B.F. 3015-1.1 (12/17) pagez

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

CaSe:18-18627-JGR DOC#234 Filed:lZ/ZO/J_S Entered212/20/1817251203 Page?> Of9

 

 

 

 

 

 

 

 

2. P|us: value of property recoverable under avoiding powers: $ 0.00
3. Less: estimated Chapter 7 administrative expenses: $ 4,000.00
4. Less: amounts payable to priority creditors: $ *2,868.00
5. Equais: estimated amount payable to Ciass Four creditors if Chapter 7 filed
(if negative, enter zero) $ *21»032-00
C. Estimated payment to Ciass Four unsecured creditors under the Chapter 13 P|an plus
any funds recovered from "other property" described in Part 4.1.D beiow. $ _ *23.763-00
Properties and Future Earnings Subject to the Supervision and Controi of the Trustee
4.1 Future Earnings: The debtor submits to the supervision and control of the Trustee ali or such portion of the
debtor's future earnings or other future income as is necessary for the execution of the Pian, inciuding:
A. Future earnings which shall be paid to the trustee for a period of approximately g [#] months,
beginning 11l1l2018 [monthldaylyear] as follows:
B.
Number of Payments Amount of Payments Totai
*56 594.00 *33,264
*Non Exempt Portion of FDCPA claim Unknown Unknown
Totai of monthly payments *33,264

 

 

 

C. Amounts for the payment of Ciass Five post-petition claims included in above: $_ [amount]
D. Other property:

 

[specify].
4.2 Payments: The debtor agrees to make payments under the P|an as follows:

E Voiuntary wage assignment to empioyer: Paid in the following manner: $_ [amount] to be
deducted _ [time period, e.g., weekiy, monthiy, per pay period, etc.]. Empioyer's Name, address,
telephone number:

 

[name, address, telephone number].

OR

II| Direct payment: from debtor to Trustee

class one - claims Entitled to Priority under 11 u.s.c. § 507

Un|ess other provision is made in paragraph 10.3, each creditor in Ciass One shall be paid in full in deferred cash
payments prior to the commencement of distributions to any other class (except that the payments to the Trustee
shall be made by deduction from each payment made by the debtor to the Trustee) as follows:

5.1 Ailowed administrative expenses:

A. Trustee's compensation (10% of amounts paid by debtor under this P|an) $ *3,024.00
B. Attorney's Fees (estimated and subject to aliowance) $ 2,745.00
C. Attorney's Costs (estimated and subject to aliowance) $ 0.00
5.2 Other priority claims to be paid in the order of distribution provided by 11 U.S.C. § 507 [if none, indicate]:
$28,626.00

l A. Domestic Support Obiigations: A proof of claim must be timely filed in order for the Trustee to distribute
amounts provided by the pian.

L.B.F. 3015-1.1 (12/17) page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

1.

CaSe:18-18627-JGR DOC#234 Filed:lZ/ZO/J_S Entered212/20/1817251203 Page4 Of9

Priority support arrearage: The debtor owes past due support to __ [name] in the total of $_ [amount] that will be paid

 

as follows:
[ ] Distributed by the Trustee pursuant to the terms of the Plan; or
[ ] The debtor is making monthly payments via a wage order [ ] or directly [ ] (ref|ected on Schedu|e l or
J) in the amount of $_ [amount] to __. Of that monthly amount, $_ [amount] is for current support
payments and $_ [amount] is to pay the arrearage.

2. Other: For the duration of the pian, during the anniversary month of confirmationl the debtor shall file with
the Court and submit to the Trustee an update of the required information regarding Domestic Support
Obligations and the status of required payments.

B. Taxes
1. Federai Taxes $ *0.00
2. State Taxes $ *2,868.00
3. Other Taxes
$ 0.00
[Describe]

4. Other Ciass One Ciaims, if any:

$ 0.00

 

[Describe]

Ciass Two - Defauits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.1 Modification of Rights: if debtor is proposing to modify the rights of creditors in Ciass Two, debtor must
specifically serve such creditor in the manner specified in Fed. R. Bankr. P. 9014 and 7004.

6.2 Ciass Two A [if none, indicate]: Ciaims set forth below are secured only by an interest in real property that is
the debtor's principal residence located at [street address city, state, zip code]. Defauits shall be cured and
regular payments shall be made:

[ X ] None

OR

Creditor Totai Defauit interest Totai Amount No. of Regular Date of First
Amount to be Rate to Cure Months to monthly Payment
Cured1 Arrearage Cure payment to be
made directly
to creditor

6.3 Ciass Two B [if none, indicate]: Pursuant to 11 U.S.C. § 1322(b)(5), secured (other than claims secured only by
an interest in real
property that is the debtor's principal residence) or unsecured claims set forth below on which the last payment is
due after the date on which the final payment under the P|an is due. Defauits shall be cured and regular payments
shall be made:

[ X ] None

OR

Creditor Description of Totai Defauit interest Totai No. of Regular Date of First
Coliaterai Amount to Rate Amount to Months monthly Payment
be Cured2 Cure to Cure payment to
Arrearage be made
directly to
creditor
6.4 Ciass Two C [if none, indicate]: Executory contracts and unexpired leases are rejected, except the foilowing,

which are assumed:

‘ The lesser of this amount or the amount specified in the Proof of Ciaim.
2 The lesser of this amount or the amount specified in the Proof of Ciaim.

L.B.F. 3015-1.1 (12/17) page4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

CaSe:18-18627-JGR DOC#234 Filed:lZ/ZO/J_S Entered212/20/1817251203 PageB Of9

 

[X] None
OR
Other Party to Lease or Property, if any, Subject to the Totai Amount to No. of Regular Date of
Contract Contract or Lease Cure, if any i\lionths to monthly First
Cure payment to be Paymen
made directly t
to creditor

 

 

 

 

 

 

 

A. in the event that debtor rejects the lease or contract, creditor shall file a proof of claim or amended proof of
claim reflecting the rejection of the lease or contract within 30 days of the entry of the order confirming this
pian, failing which the claim may be barred.

class Three - All other Ailowed secured claims

Ciaims shall be divided into separate classes to which 11 U.S.C. § 506 shall or shall not apply as follows:

 

7.1 Modification of Rights: if debtor is proposing to modify the rights of creditors in Ciass Three, debtor must
specifically serve such creditor in the manner specified in Fed. R. Bankr. P. 9014 and 7004.

7.2 Adequate Protection: if adequate protection payments are indicated, such payments will be made by the trustee
to the creditors indicated above until such time that superior class creditors are paid in fuii. Any adequate
protection payments made will be subtracted from the total amount payabie. Un|ess otherwise provided, adequate
protection payments will accrue from the date of filing but will not be made until the creditor has filed a timely
proof of ciaim.

7.3 Secured claims subject to 11 U.S.C. § 506 (Reai Property): in accordance with Fed. R. Bankr. P. 3012, 7004
and L.B.R. 3012-1, the debtor has filed and served a separate motion for valuation of collateral and determination
of secured status under 11 U.S.C. § 506 as to the real property and claims listed in Part 1.3 of this plan and
beiow. The plan is subject to the court’s order on the debtor's motion. if the court grants the debtor's motion, the
creditor will have an unsecured claim in the amount of the debt as stated in any timely filed, allowed proof of
cialm, including such claims filed within thirty days from entry of an order determining secured status under Fed.
R. Bankr. P. 3002(0)(1) and (3). The creditors listed in Part 1.3 and below shall retain the liens securing their
claims until discharge under 11 U.S.C. § 1328, or, if the debtor is not eligible for a discharge, upon the debtor’s
successful completion of ali plan payments and the closing of the case.

 

[X] None
OR
Name of Creditor Description of Coliaterai Proof of Ciaim amount, if any

 

 

 

 

(pursuant to L.B.R. 3012-1)

7.4 Secured claims subject to 11 U.S.C. § 506 [if none, indicate]: The debtor moves the courtl through this
chapter 13 pian, for a valuation of collateral and determination of secured status under 11 U.S.C. § 506 regarding
the property and claims beiow. The creditors shall retain the liens securing their claims until discharge under 11
U. S.C. § 1328 or payment in full under nonbankruptcy law.

[ X ] None

 

OR

A. The following creditors shall be paid the value of their interest in coilaterai. Any remaining portion of the
allowed claim shall be treated as a general unsecured ciaim.

 

 

 

 

 

Creditor Description of Coliaterai Confirmation Amount of interest Adequate Totai Amount
Vaiue of Debt as Rate Protection Payabie
Coliaterai Scheduled Payment

 

 

 

 

 

B. The following creditors shall be paid the remaining balance payable on the debt over the period required to
pay the sum in fuil.

L.B.F. 3015-1.1 (12/17) page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

CaSe:18-18627-JGR DOC#234 Filed:lZ/ZO/J_S Entered212/20/1817251203 Page€ Of9

 

Creditor Description of Coliaterai Confirmation Amount of interest Adequate Totai Amount
Vaiue of Debt as Rate Protection Payabie
Coliaterai Scheduled Payment

 

 

 

 

 

 

 

 

7.5 Secured claims to which 11 U.S.C. § 506 shall not apply (personai property) [if none, indicate]: The
following creditors shall retain the liens securing their ciaims, and they shall be paid the amount specified which
represents the remaining balance payable on the debt over the period required to pay the sum in fuii:

 

 

 

 

 

 

[X] None
OR
Adequate
Amount of Debt interest protection Totai Amount
Creditor Descriptlon of Coliaterai as Scheduled Rate payment Payabie

 

 

 

7.6 Property being surrendered [if none, indicate]: The debtor surrenders the following property securing an
allowed secured claim to the holder of such claim:

 

 

[ ] None

OR
Creditor Property Anticipated Date of Surrender
We||s Fargo Home Mortgage 132 Wagon Tongue Road Bai|ey, CO 1011 5/2018

80421 Park County
Appraisai 6I2017 used to determine
value.

 

 

 

 

 

7.7 Reiief from Stay: Reiief from the automatic stay to permit enforcement of the liens encumbering surrendered
property shall be deemed granted by the Court at the time of confirmation of this Plan. With respect to property
surrendered, no distribution on the creditor's claim shall be made unless that creditor files a proof of claim or an
amended proof of claim to take into account the surrender of the property.

class Four - Ailowed unsecured claims Net otherwise Referred To in the Plan
8.1 Payment of Ciass Four Ciaims: Ciass Four Ciaims are provided for in an amount not less than the greater of:

 

A. The amount necessary to meet the best interests of creditors pursuant to 11 U.S.C. § 1325(a)(4) as set forth
in Part 3.2; or

B. Totai disposable income for the applicable commitment period defined by 11 U.S.C. § 1325(b)(1)-(4).

8.2 Disposab|e lncome: The monthly disposable income of $_ [amount] has been calculated on Form 1220-1 or
122C-2, as applicable Totai disposable income is $_ [amount] which is the product of monthly disposable
income of __ [amount] times the applicable commitment period of _ [time period].

8.3 Ciassification of Ciaims:

A. [X] Ciass Four claims are of one class and shall be paid a pro rata portion of ali funds remaining after
payment by the Trustee of ali prior ciasses;

OR
B. [ ] Ciass Four claims are divided into more than one class as follows:

8.4 Non-Dischargabie Ciaims: Atimeiy filed ciaim, found by the Court to be non-dischargeable pursuant to 11
U.S.C. § 523(a)(2), (4), or (6), will share pro-rata in the distribution to Ciass Four. Coiiection of the balance is
stayed until the case is dismissed, converted to a Chapter 7 or discharge enters, unless ordered otherwise

class Five - Posl-Petition claims Ailowed under 11 u.s.c. § 1305 (if none indicate)
Post-petition claims allowed under 11 U.S.C. § 1305 shall be paid as follows:
OR
[X] None
Other Provisions
10.1 Direct Payments: Payment will be made directly to the creditor by the debtor(s) on the following claims:

 

L.B.F. 3015-1.1 (12/17) page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

CaSe:18-18627-JGR DOC#234 Filed:lZ/ZO/J_S Entered212/20/1817251203 Page? Of9

 

Month|y Payment No. of Months
Creditor Coliaterai, if any Amount to payoff

 

l-rloNE-

 

 

 

 

 

10.2 Effective Date of P|an: The effective date of this Plan shall be the date of entry of the Order of Confirmation.
10.3 Order of Distribution:

A. [X ] The amounts to be paid to the Ciass One creditors shall be paid in fulll except that the Chapter 13

Trustee's fee shall be paid up to, but not more than, the amount accrued on actual payments made to date
After payment of the Ciass One creditors, the amounts to be paid to cure the defaults of the Ciass Two A,
Ciass Two B and Ciass Two C creditors shall be paid in full before distributions to creditors in Ciasses Threel
Four. and Five (strike any portion of this sentence which is not applicable). The amounts to be paid to the
Ciass Three creditors shall be paid in full before distributions to creditors in Ciasses Four and Five.
Distributions under the plan to unsecured creditors will only be made to creditors whose claims are allowed
and are timely filed pursuant to Fed. R. Bankr. P. 3002 and 3004 and after payments are made to Ciasses
One, Two A, Two B, Two C and Three above in the manner specified in Parts 5, 6, 7, and 8.1.

[ ] Distributions to classes of creditors shall be in accordance with the order set forth above, except

 

[exceptions]

10.4 Motions to Void Liens under 11 U.S.C. § 522(f): in accordance with Fed. R. Bankr. P. 4003(d), the debtor

intends to file or has filed, by separate motion served in accordance with Fed. R. Bankr. P. 7004, a motion to void
lien pursuant to 11 U.S.C. § 522(f) as to the secured creditors listed in Part 1.4 and beiow:

 

Creditor Description of Coliaterai (pursuant to Date i\/iotion to Void Date of Order Granting
L.B.R. 4003-2) Lien Fiied iViotion or Pending

 

 

-NONE-

 

 

 

 

 

10.5 Student Loans:

No Student Loans

[ ] Student Loans are to be treated as an unsecured Ciass Four claim or as follows:

 

[describe].

10.6 Restitution:

No Restitution

[ ] The debtor owes restitution in the total amount of$ [amount] which is paid directly

to [nameldescription] in the amount of $ [amount] per month for a period of [#] months; or as
follows:

[describe]

10.7 Reinvestment of Property in debtor: Aii property of the estate shall vest in the debtor at the time of confirmation

of this Plan.

10.8 |nsurance: insurance in an amount to protect liens of creditors holding secured claims is currently in effect and
will [ X ] will not [ ] [check one] be obtained and kept in force through the period of the Plan.

 

Creditor to Whom This Coliaterai Covered Coverage insurance Companyl Poiicy No. and
Appiies Amount Agent Name, Addtess and Teiephone

No.

 

 

Weiis Fargo Home 132 Wagon Tongue Road, Bai|ey, Fui| State Farm insurance Coverage to be
Mortgage

CO 80421 provided by Weiis Fargo Home
Mortgage because debtor is
surrendering property

 

 

 

 

 

Appiicabie policies will be endorsed to provide a clause making the applicable creditor a loss payee of the policy

L.B.F. 3015-1.1 (12/17) page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

CaSe:18-18627-JGR DOC#234 Filed:lZ/ZO/J_S Entered212/20/1817251203 Page$ Of9

Presumptiveiy Reasonabie Fee
The following election is made (check one box oniy):

121 Counsei elects the Presumptiveiy Reasonabie Fee pursuant to L.B.R. 2016-3(a). Any objection to the
allowance of the Presumptiveiy Reasonabie Fee must be made by the objection deadline to
confirmation.

OR

|___l Counsei elects to file the Long Form Fee Application pursuant to L.B.R. 2016-3(b).
Nonstandard Plan Provisions

Under Bankruptcy Ruie 3015.1(e), nonstandard provisions must be set forth beiow. A nonstandard provision is a provision
not otherwise included in the Officiai Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are
void.

[ ] None
OR
[ x] The following plan provisions will be effective only if there is a check in the box “included” in Part 1.2

The Debtor has a pending claim before the US Supreme Court. This claim relates to the applicability of the Fair Debt
Coiiection Practices Act (FDCPA) to non judicial foreclosures. if the appeal is successfui, the resolution of this claim will
affect the foreclosure of the home and potentially invalidate any foreclosure proceeding with respect to 132 Wagon
Tongue Road, Bai|ey, CO 80421.

Thus, although this plan provides for surrender of this propertyl the debtor is not relinquishing his assertion that the
FDCPA applies to any non judicial foreclosure and his assertion that Weiis Fargo Home Mortgage and its attorneys,
McCarthy & Hoithus LLP, have not complied with the validation requirements of the FDCPA. Further, apart from the
importance of the legal precedent, the debtor does not know whether he will receive any funds as a result of this ciaim.
Accordingiy, the debtor agrees that, in the event he does receive money as a result of this ciaim, he will not spend any
funds therefrom without the trustee's review and approval and ali funds will be held in trust by his bankruptcy counsel
pending such approval.

* Further, the Debtor agrees that he will pay over to the trustee any portion of this claim which is determined by the Court
to be non exempt. The exemption of this claim is pending approval by the Court but is currently subject to an objection
filed by the chapter 13 trustee

*Further, the debtor agrees that within 30 days of the resolution of his FDCPA claim to provide a complete accounting to
the chapter 13 trustee The debtor will in no instance disburse any portion of this claim without the trustee's advance
permission.

[describe].

mnature of Debtor(s)' Attorney or Debtor (if unrepresented)

i certify that the wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the Officiai
Form 3015-1.1, and that the plan contains no nonstandard provisions other than those set out in Part 12.

 

L.B.F. 3015-1.1 (12/17) page 8
Software Copyright (c) 1996-2018 Best Casel LLC - www.bestcase.com Best Case Bankruptcy

CaSe:18-18627-JGR DOC#234 Filed:lZ/ZO/J_S Entered212/20/1817251203 PageQ Of9

Date: 12/20/2018 Byl lsl Stephen H. Swift

Stephen H. Swift
Signature
Bar Number (if applicable): 14766 CO
l\liailing Address: 733 East Costiila St.
Suites A&B
Coiorado Spri_ng_s, CO 80903
Teiephone number: 719-520-0164
Facsimlle number: 719-520-0248
Emailaddress; ataphen.swlft@swiftiaw.net

- verification of oebtor

l declare under penalty of perjury that the foregoing is true and correct. B mg l< b qr‘hox

Datet 12l20l2018 By; lsl Dennis K. Obduskey
Denr'lis K. Obduskey
Signature

 

Nlalling Address; 604 Aipine Avenue Puebio CO 81005-0000
Teiephone number: 7195200164
Facsimlle number:

Emailaddress; lnfo@swiftlaw.net

 

L.B.F. 3015-1.1 (12/17)

page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

